Citation Nr: 1821004	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right foot hallux valgus.

2.  Entitlement to service connection for left foot hallux valgus.

3.  Entitlement to service connection for a heart disability, to include as a result of herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1998.  He earned a Bronze Star Medal.  See DD Form 214.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for bilateral hallux valgus and a heart condition.   

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the July 2017 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hallux valgus, which began during active duty or is related to an incident in service.

2.  On at least two occasions in December 1973, the Veteran set foot in the Republic of Vietnam, and therefore in-service herbicide agent exposure is conceded on a facts found basis.

3.  The Veteran is status post limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hallux valgus have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria to establish service connection for a heart condition, diagnosed as status post limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran filed his claims in May 2010.  See May 2010 VA Form 21-4138.     

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6) (2017).  

In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which includes ischemic heart disease (including, but not limited to myocardial infarction and atherosclerotic coronary artery disease).  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

A.  Bilateral Hallux Valgus

The first and second elements under Shedden are met.  The Veteran has a diagnosis of bilateral hallux valgus and complained of foot pain in service.  See November 2017 Board hearing transcript.  

As such, the crux of this case centers on whether the Veteran's hallux valgus was attributable to time spent in service.  At his Board hearing, the Veteran read in a statement from Dr. F, his primary care manager at the U.S. Air Force Academy Medical Group.  Dr. F opined that it is at least as likely as not that the Veteran's bilateral foot hallux valgus developed during his active duty service in the Air Force.  See November 2017 Board hearing transcript.  He reasoned that for the majority of the Veteran's 30-year career, the Veteran was "an aircraft maintenance officer with required daily walking on the flight line, climbing, jumping, et cetera on and around large aircraft."  Id.  Dr. F also found relevant that the Veteran sought medical treatment no later than 16 months after service where he complained of progressive foot pain.  Id.  As a result, Dr. F stated that "because of the [Veteran's] military occupation, aircraft maintenance officer, and close proximity to his appointments with the VA [on February 29, 2000] . . . and his retirement from the Air Force [on August 31, 1998], it is [his] professional opinion that this condition has been developing for some time during [the Veteran's] military service."  Id.  

As the evidence for and the evidence against the Veteran's claims are in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's foot pain in service and his bilateral hallux valgus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hallux valgus.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Heart Disability

Here, there is no material dispute that the Veteran was diagnosed with and treated for limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease.  See April and July 2005 M.H. medical treatment records.  Therefore, the crux of this case centers on whether the Veteran was exposed to herbicide agent.  The Veteran has consistently maintained that he stepped foot in Saigon, Vietnam on two occasions in December 1973.  See November 2017 Board hearing transcript.  His wife of 50 years, through a statement read into the record, corroborated this account.  Specifically, she stated that "we landed at Tan Son Nhut Air [Base] . . . Saigon, Vietnam, on or about December 1, 1973 on the way to Thailand.  We were on the ground for an extended time and both my husband and I deboarded the aircraft.  My husband took some home movies on the flight line with our new eight millimeter camera.  We were again on the ground at Tan Son Nhut Air Base, Vietnam, on or about December 7th, so twice on the way out, as well as on the way back to Anderson Air Force Base in Guam where he was stationed."  Id.  

The Board finds that the Veteran/his wife's statements and the corresponding evidentiary record constitute competent and credible evidence establishing that the Veteran spent time on the mainland of the Republic of Vietnam, and therefore in-service herbicide agent exposure is conceded on a facts found basis.  

Because it is presumed that ischemic heart disease, as manifested in this case as status post limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease results from herbicide agent exposure, a nexus to service is established under 38 C.F.R. § 3.307.  Thus, entitlement to service connection for a heart condition, diagnosed as status post limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.    



ORDER

Service connection for right foot hallux valgus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for left foot hallux valgus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a heart disability, diagnosed as status post limited inferior wall myocardial infarction, with mild two-vessel atherosclerotic coronary artery disease, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


